Citation Nr: 0624552	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for herniated nucleus pulposus, status post laminectomy with 
discectomy at L1-2.

2.  Entitlement an initial compensable rating for status post 
acromioplasty left shoulder.

3.  Entitlement to an initial compensable rating for 
headaches, status post concussion.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for status post right 
ankle fracture.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1983 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran failed to report to a Board hearing 
scheduled for her at the RO in June 2006.  As no good cause 
was shown for her failure to appear and she has not requested 
the hearing to be rescheduled, her hearing request is deemed 
to be withdrawn.  38 C.F.R. § 20.704(d) (2005).

In correspondence mailed in July 2006, the Board notified the 
veteran that it was granting a motion to advance her appeal 
on the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).

A medical statement was submitted directly to the Board in 
June 2006, accompanied by the veteran's signed waiver of 
initial consideration of this evidence by the RO.  See 38 
C.F.R. § 20.1304 (2005). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected low back disability, to 
include a herniated nucleus pulposus and status post 
laminectomy with discectomy at L1-2, is productive of pain, 
limitation of motion, and intervertebral disc syndrome; the 
current 60 percent rating is the maximum evaluation allowed 
for limitation of motion of the thoracolumbar spine and 
intervertebral disc disease at L1-2; there is no medical 
evidence of ankylosis of the thoracolumbar spine, nor is 
there any additional secondary neurological impairment, 
including but not limited to bowel or bladder impairment, 
warranting a separate compensable rating.  

3.  The veteran's service-connected left shoulder disability 
is productive of subjective complaints of pain on motion and 
limitation of motion but the preponderance of the objective 
clinical evidence is against a finding of any appreciable 
functional impairment, to include limitation of motion.

4.  The veteran's service-connected post-traumatic headaches 
are intermittent in nature; there is no underlying pathology, 
to include multi-infarct dementia, nor is there clinical 
evidence of attacks of prostrating headaches.

5.  There is no medical or psychiatric evidence of depression 
during service, there is no competent post-service evidence 
linking any current diagnosis of depression to any incident 
of service; the veteran failed to report for a VA psychiatric 
examination scheduled in conjunction with her claim.

6.  There is no medical or X-ray evidence of a chronic right 
ankle disability or residuals of an injury of the right 
ankle, to include a claimed fracture, during service; there 
is no competent post-evidence linking any current diagnosis 
of a right ankle disability to any incident of service, to 
include alleged trauma; the veteran failed to report for a VA 
examination scheduled in conjunction with her claim.

7.  The veteran is not bedridden, blind, or nearly blind, and 
is not institutionalized in a nursing home on account of 
service-connected physical or mental disability.

8.  The probative and competent medical evidence of record 
establishes that the veteran does not suffer from symptoms 
and manifestations of service-connected physical and/or 
mental incapacity which renders her helpless and in danger in 
her daily environment, thereby requiring the regular 
assistance of another individual on a daily basis to 
accomplish personal self-care.

9.  The veteran does not have a service-connected disability 
that is ratable at 100 percent and her service-connected 
disabilities do not substantially confine her to her dwelling 
or immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial or staged 
rating in excess of 60 percent for a herniated nucleus 
pulposus with status post laminectomy and discectomy at L1-2, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ Part 4, to include 4.7, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5292, 5293, 5295 (2003), 5237, 
5242, 5243 (2005).

2.  The criteria for entitlement to an initial or staged 
compensable rating for status post acromioplasty of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ Part 4, to include 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Code 5201 (2005).

3.  The criteria for an initial 10 percent rating for post-
traumatic headaches, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ Part 4, to include 4.7, 4.71(a), Diagnostic Codes 8045, 
8100 (2005).

4.  Depression was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2005).

5.  A right ankle disability, to include claimed residuals of 
a fracture, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2005).

6.  The criteria for special monthly compensation based upon 
the need for aid and attendance or at the housebound rate 
have not been met.  38 U.S.C.A. §§ 1155; 1114(k), 5107 (West 
2002); 38 C.F.R. § 3.350(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the March 2004 letter, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
directed the veteran to tell the VA about any additional 
information or evidence that she wanted the VA to try to get 
for her in relation to her case explicitly directed the 
veteran to send any pertinent evidence she had in her 
possession.  The Board finds that this letter fulfills VA's 
duties to notify the veteran.  The veteran has been notified 
of the evidence needed to substantiate her claims and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Id.

In this case, the March 2004 VCAA letter sent to the veteran 
directed her to submit to the VA any other evidence or 
information that the pertained to her claims.  Thus, the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to her claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, by way of a March 
2006 letter, the veteran was provided with notice of what 
type of information and evidence was needed to establish an 
effective date and a disability rating for all claims on 
appeal.  Thus, the requirements of Dingess have been 
satisfied.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
her claim, including obtaining medical records identified by 
the veteran.  The record includes service medical records, 
private medical records and VA medical records.  

The Board notes that the veteran was afforded VA clinical and 
X-ray examinations in 2000.  In 2003, VA attempted to obtain 
more recent probative medical evidence concerning the 
disabilities on appeal, but the veteran refused to report for 
the examinations.  The Court of Appeals for Veterans Claims 
has held that "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied  With respect to claims for entitlement to service 
connection, the claims will be adjudicated based on the 
evidence of record.  38 C.F.R. §3.655(b).  By way of 
correspondence dated in August 2003, VA informed the 
appellant of the consequences of not reporting for her 
scheduled VA examinations and cited the provisions of 38 
C.F.R. §3.655(b).  Arguably, under the provisions of 38 
C.F.R. §3.655(b), the Board should deny the veteran's claims 
for increased ratings without addressing the underlying 
merits of the claims because of her failure to report for 
certain examinations.  Nevertheless, as there are reports of 
earlier examinations and relevant treatment records dated 
during the period of time in question, the Board will 
adjudicate the claims for higher ratings based on the 
evidence of record along with the service connection claims.  
Absent good cause, there is no further duty to provide 
another examination or medical opinion with respect to issues 
on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).




Facts

The veteran underwent a VA examination in January 2001.  The 
examiner noted that the veteran was a very poor historian.  
The examination report shows that the veteran arrived for the 
appointment in a wheelchair and complained of extreme low 
back pain and lower extremity weakness.

The veteran also complained of a left shoulder injury with 
residual pain.

On physical examination, the veteran was described as very 
depressed and poorly cooperative with the examination.  There 
was a 3.25 inch scar on her left shoulder which was well-
healed and freely moveable.  The veteran complained of 
extreme pain with light touching to the shoulder or the back.  
Her active range of motion was only to about 5 degrees in all 
planes "with screaming".  The examiner noted that 
passively, if the veteran would relax, she appeared to have 
excellent range of motion.  Deep tendon reflexes were normal 
in both the upper and lower extremities.  CT-scan of the 
thoracic spine performed in December 2000 revealed bilateral 
Harrington rods in place.  There was no evidence of disk 
herniation at the thoracic level or impingement upon the 
thecal sac.  CT-scan from December 2000 revealed Harrington 
rods, a mild diffuse bulge with mild spinal stenosis.  There 
was a bilateral spondylolysis of L5with a first degree 
anterior listhesis of the anterior L5 and S1.  There was a 
vacuum disk at L5-S1 with evidence of a left paracentral disk 
herniation with deformity of the anterior and left lateral 
aspect of the thecal sac.  It was noted that the examination 
had to be terminated because the veteran screamed and "tried 
to make herself vomit with the lightest of touching".

A January 2001 VA neurology examination report shows that the 
veteran was not cooperative with motor testing.  She had a 
great deal of give way weakness, which was considered due to 
poor effort.  The examiner noted that although the veteran 
described pain even to the slightest touch of the spine and 
legs, she was observed shifting around and lifting her legs 
in the waiting room.  The examiner summarized that the 
veteran had no clear signs of radiculopathy on physical 
examination.

An additional January 2001 VA examination report shows that 
the veteran claimed to be housebound and confined to a 
wheelchair.  She claimed that she was unable to get out of 
the wheelchair because she would get dizzy and faint.  The 
veteran claimed to have pain on range of motion which limited 
her ability to groom and take care of herself.

A June 2002 private examination report from Southtown 
Physical Therapy Group shows that the veteran reported 
severe, incapacitating back pain.  The veteran had limitation 
of motion on examination.  She ambulated without an assistive 
device but had a slight antalgic gait.  She had no difficulty 
going up and down stairs and was able to walk on level 
ground.  The veteran was noted to be an excellent swimmer.  
She reported that she was unable to do activities such as 
laundry, shopping, cutting the lawn, etc., but that she could 
dress herself and carry on normal daily activities.

December 2002 and March 2003 letters from N. M. at Hamburg 
Counseling Service, Inc. notes that the veteran was being 
treated for depression and post-traumatic stress, and that 
her symptoms made going to the VA for care almost impossible.

VA outpatient treatment records show that the veteran 
complains intermittently of headaches.  Additionally, VA 
outpatient records from March 2005 show that the veteran 
reported that she could go horseback riding and drive a car.  
She stated that she could manage most of the activities of 
daily living with some assistance from her mother.  The 
veteran stated that she could go to the bathroom and sponge 
bathe independently.  She also stated that she could get in 
and out of bed independently and she was ambulatory.

VA sent the veteran a letter in August 2003 notifying her 
that she needed to be examined in order to adjudicate her 
pending claims.  The letter explained that under the 
provisions of 38 C.F.R. § 3.655(b), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be 
denied or rated based on the evidence of record.  The veteran 
failed to report to the scheduled examinations.  In August 
2003 the veteran's mother contacted the VA medical facility 
and stated that the veteran would not report for the 
examinations.

A May 2006 letter from C. R., Ph.D. stated that the veteran 
had a severe back injury which caused psychological 
manifestations and that she needed homebound medical 
treatment.

Analysis

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of her 
disabilities is to be considered during the entire period 
from the initial assignment of the rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Lumbosacral Spine Disability

The pertinent medical evidence of record shows that the 
veteran has a severe lumbosacral spine disability, which is 
manifested by pain and limitation of motion of the 
thoracolumbar spine.  

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5243.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its April 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Ratings for degenerative arthritis are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5010 states that traumatic arthritis should 
be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010.
Under the previous version of the rating criteria, a maximum 
schedular rating of 40 percent is assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a maximum 
schedular rating of 40 percent is awarded when lumbosacral 
strain is severe, with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Ratings higher than 60 percent for lumbosacral spine 
disabilities under the previous version of the rating 
criteria were only available for residuals of vertebra 
fracture with cord involvement (5285) or for complete 
ankylosis of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (5286).  38 C.F.R. 
§ 4.73, Diagnostic Codes 5285, 5286.  Service connection is 
not in effect for a vertebral fracture, nor is there any 
objective evidence of such disability and as explained below, 
there is no medical evidence of ankylosis of the spine.

Under the amended version of the rating criteria, the 
criteria for rating lumbosacral strain are found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The criteria for rating 
degenerative arthritis of the spine are in 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, whereas the criteria for rating 
intervertebral disc syndrome are in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a maximum 60 percent 
disability rating for disability with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

The Board notes that the veteran is currently rated at 60 
percent for her lumbosacral spine disability.  Service 
connection is not in effect for disability involving the 
cervical spine and there is no medical evidence to suggest 
ankylosis of any segment of the spine, nor is there any 
indication of vertebral fractures.  Under these 
circumstances, the current 60 percent rating is the maximum 
evaluation allowed under the criteria found in Diagnostic 
Codes 5285, 5292, 5293 and 5295.  In the absence of ankylosis 
of the spine, spinal cord involvement or vertebral fractures, 
the only possible way a rating in excess of 60 percent could 
be granted under the criteria in effect since September 23, 
2002, to include the amendments effective September 26, 2003, 
is by rating orthopedic and neurological manifestations 
separately.  However, in this case, the medical evidence does 
not show limitation of thoracolumbar flexion to 30 degrees or 
less and, while there is intervertebral disc syndrome 
symptomotology consistent with definite impairment, there is 
no additional neurological abnormalities, including but not 
limited to bowel or bladder impairment, which would warrant a 
separate compensable rating.  As the medical evidence of 
record does not demonstrate that the veteran's low back 
disability is manifested by such neurological symptomatology 
or functional impairment, the Board finds that a disability 
rating in excess of 60 percent is not warranted.

Left Shoulder Disability

The veteran's left shoulder disability is currently rated as 
noncompensable under the provisions of Diagnostic Code 5201.  
Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal 
range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

The medical evidence of record contains no objective evidence 
demonstrating that the range of motion of the veteran's left 
arm is limited at shoulder level.  Although the veteran 
complained of limited range of motion at her January 2001 VA 
examination, there is no objective evidence to show such 
functional impairment.    Observations made by two examiners 
who evaluated the veteran in January 2001 are consistent with 
an exaggeration of symptoms.  The Board also notes that 
private treatment records from June 2002 show that the 
veteran was able to swim with no difficulty and March 2005 VA 
treatment records show that the veteran reported being able 
to ride horseback.  

There is also a service-connected surgical scar in the left 
shoulder region.  Under Esteban v. Brown, a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, a scar that is tender and painful on 
objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes 
that the medical evidence of record, specifically the January 
2001 VA examination report does document a scar on the 
veteran's left shoulder.  However, the medical evidence 
clearly shows that the scar is well healed, with no adherence 
or tenderness.  Thus, a separate compensable rating for the 
veteran's left shoulder scar is not warranted.  The Board 
acknowledges that the diagnostic criteria for scars were 
revised during the course of the appeal, effective August 30, 
2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  However, 
the Board finds that the criteria for a compensable rating 
are not met under either the old or new criteria because the 
veteran's scar is asymptomatic and results in no impairment 
of function.

As noted above, VA attempted to obtain probative medical 
evidence regarding the extent of the veteran's current 
shoulder disability, but the veteran failed to report for the 
scheduled examination and did not show good cause for such 
failure to report.  As such, the claim must be rated on the 
evidence of record.  At least two examiners have commented on 
what was described as essentially an exaggeration of symptoms 
and there has been a paucity of abnormal objective findings 
indicative of actual functional impairment of the left 
shoulder, to include limitation of motion.  The Board finds 
that the preponderance of the evidence is against a finding 
of compensable limitation of motion or other functional 
impairment supported by objective findings to a degree that 
would support a compensable rating.  Therefore, entitlement 
to an initial compensable rating for a left shoulder 
disability is not warranted.

Headaches

The veteran's service-connected headache disability is rated 
under the provisions of Diagnostic Code 8100 which provides a 
10 percent rating for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months and a noncompensable rating for less frequent 
attacks.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

VA treatment records demonstrate that the veteran complains 
intermittently of headaches, but there is no objective 
evidence regarding the frequency or the severity of the 
headaches.  As noted above, VA attempted to obtain probative 
medical evidence regarding the current severity of the 
veteran's headache disability, but the veteran failed to 
report for the scheduled examination and did not show good 
cause for such failure to report.  There is no evidence of 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months to 
warrant a compensable rating under Diagnostic Code 8100.

However, the veteran's service-connected headaches have been 
attributed to an in-service head injury sustained in a motor 
vehicle accident.  Post-traumatic headaches are more 
appropriately rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  This Diagnostic Code provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304 (dementia due 
to head trauma).  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The veteran's service-connected post-traumatic headaches are 
intermittent in nature; there is no underlying pathology, to 
include multi-infarct dementia, nor is there clinical 
evidence of attacks of prostrating headaches.  Under these 
circumstances, entitlement to a 10 percent rating, but no 
more than 10 percent, is warranted for post-traumatic 
headaches.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran has applied for service connection for a 
depression.  The service medical records show no evaluation 
or treatment for a psychiatric disorder.  The post-service 
treatment records show that she has current psychiatric 
issues and various complaints.  However, there is no medical 
evidence etiologically linking a current psychiatric 
disorder, to include depression to any incident of or finding 
recorded during service.  

It is not clear from the evidence of record if the veteran 
has a current right ankle disability but, in any event, the 
service medical records show no such disability and there is 
no competent evidence etiologically linking a claimed current 
right ankle disability to any incident of her active duty, to 
include trauma.  

VA attempted to obtain probative medical evidence regarding 
the etiology of the veteran's current psychiatric disability 
and to determine if she has a current ankle disability and, 
if so, its etiology, but the veteran failed to report for the 
scheduled examinations and did not show good cause for her 
failure to report.  Accordingly, the claims must be rated on 
the evidence of record (38 C.F.R. § 3.655), which fails to 
demonstrate any etiological relationship between a current 
psychiatric disorder or right ankle disability and any 
incident of active service.  Therefore, entitlement to 
service connection for a psychiatric disorder and a right 
ankle disability is not warranted.

Special Monthly Compensation

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2005).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2005).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

The Board notes that the veteran does not have a single 
disability rated as 100 percent disabling.  The evidence of 
record shows that the veteran sometimes uses a wheelchair and 
frequently claims to be bedridden or housebound.  Letters 
submitted in May 2006 from Dr. C. R. state that the veteran 
cannot leave her home because of her psychiatric problems.  
Nevertheless, the evidence of record also shows that the 
veteran states that she enjoys horseback riding and caring 
for her horses.  She also claims to be able to drive and to 
leave her home to receive medical care at private medical 
facilities, although she refuses to come to the VA medical 
center for her care because of alleged mistreatment.  VA 
treatment records show that by the veteran's own admission 
she is able to do the activities of daily living, including 
going to the bathroom and sponge bathing.  Private medical 
records show that she was noted during physical therapy 
sessions to be an excellent swimmer and to be able to go up 
and down stairs and walk on level ground.

Once again the Board notes that VA attempted to obtain 
probative medical evidence regarding limitations imposed on 
the veteran as a result of her service-connected 
disabilities, but the veteran failed to report for the 
scheduled examinations and did not show good cause for such 
failure to report.  As such, the claim must be rated on the 
evidence of record, which fails to demonstrate that her 
service connected disabilities result in her being 
housebound, bedridden, or unable to attend to the activities 
of daily living.  As such, entitlement to special monthly 
compensation based on being housebound is denied.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Entitlement to an initial rating in excess of 60 percent for 
herniated nucleus pulposus, status post laminectomy with 
discectomy at L1-2 is denied.

Entitlement an initial compensable rating for status post 
acromioplasty left shoulder is denied.

Entitlement to an initial 10 percent rating for post-
traumatic headaches is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a right ankle 
disability, to include residuals of a claimed fracture, is 
denied.






Entitlement to special monthly compensation based on the need 
for aid and attendance or at the housebound rate is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


